Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Thomas Paul Carroll, Appellant                       Appeal from the 115th District Court of
                                                     Upshur County, Texas (Tr. Ct. No. 18310).
No. 06-19-00261-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Stevens, Chief Justice Morriss and Justice
The State of Texas                                   Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment (1) by replacing
the phrase “JUDGMENT OF CONVICTION BY COURT—WAIVER OF JURY TRIAL” with
the phrase “JUDGMENT OF CONVICTION BY JURY,” (2) to reflect that Carroll pled “not
guilty” to the offense, (3) by deleting the phrase “Terms of Plea Bargain (if any): or □ Terms of
Plea Bargain are attached and incorporated herein by this reference” and replacing it with the
phrase “Verdict of Jury,” and (4) by deleting the phrase “APPEAL WAIVED.                     NO
PERMISSION TO APPEAL GRANTED.” As modified, we affirm the judgment.
       We note that the appellant, Thomas Paul Carroll, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 13, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk